Citation Nr: 0001734	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  95-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for congestive heart 
failure as secondary to service-connected essential 
hypertension with headaches.  

2. Entitlement to an increased evaluation for service-
connected essential hypertension with headaches, evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his mother, sister, and niece



ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
March 1968.  

This appeal arose from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).  The RO, in pertinent part, denied entitlement 
to service connection for congestive heart failure as 
secondary to service-connected essential hypertension with 
headaches.

In January 1995 the RO denied entitlement to an evaluation in 
excess of 20 percent for essential hypertension with 
headaches.

In January 1998 the Board of Veterans' Appeals remanded the 
case to the RO to afford the veteran the opportunity to 
present testimony before a travel Member of the Board.

The veteran, along with members of his family, attended a 
video conference hearing before the undersigned Member of the 
Board sitting in Washington, D.C., a transcript of which has 
been associated with the claims file.

In July 1998, after adjudicating other issues then pending on 
appeal which were the subject of previous RO rating actions, 
the Board remanded the issue of entitlement to service 
connection for congestive heart failure as secondary to 
service-connected essential hypertension with headaches, and 
an increased evaluation therefor to the RO for further 
development and adjudicative actions.

In July 1999 the RO affirmed the previous denials of 
entitlement to service connection for congestive heart 
failure as secondary to service-connected essential 
hypertension with headaches, and an increased evaluation 
therefor.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1. The claim of entitlement to service connection for 
congestive heart failure as secondary to service-connected 
essential hypertension with headaches is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2. Prior to January 12, 1998 the veteran's diastolic blood 
pressure was not shown to have been predominantly 110 or 
more with definite symptoms.  

3. After January 12, 1998 the veteran's predominant diastolic 
pressure is not shown to be 110 or more, or predominant 
systolic pressure 200 or more.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
congestive heart failure as secondary to service-connected 
essential hypertension with headaches is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).  

2. The criteria for an evaluation in excess of 20 percent for 
essential hypertension with headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.104 (1999), Diagnostic Code 
7101(effective prior to January 12, 1998); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101; 62 Fed. Reg. 65207-65224 
(December 11, 1997) (effective January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to service connection 
for congestive heart failure as 
secondary to service-connected 
essential hypertension with 
headaches.  

Factual Background

Service medical records did not show a diagnosis of 
congestive heart failure in service.  Post service records 
prior to the 1990's, including private and VA treatment 
records and VA examination reports, are likewise negative for 
a diagnosis of congestive heart failure.  There were 
indications of left ventricular hypertrophy.  

VA treatment records from March 1992 to November 1992 showed 
no indication of congestive heart failure.  There was 
treatment for high blood pressure.  Examination of the heart 
in August 1992 was normal.  

On examination in June 1993 hypertension with poor control 
was diagnosed but cardiovascular examination was otherwise 
normal.  Examination of the heart and neck was normal.  The 
extremities showed no edema.  An electrocardiograph (ECG or 
EKG) contained no impression.  

In January 1994 the veteran was hospitalized at a VA Medical 
Center and a diagnosis of congestive heart failure was made.  
He reported development of a cough during sleep with 
shortness of breath.  He denied chest pain, palpitations, 
orthopnea, paroxysmal nocturnal dyspnea (PND), ankle swelling 
or headaches in the past.  Examination of the neck, heart, 
and extremities was negative except for a positive S3 heart 
sound and blood pressure of 180/90.  Chest x-ray showed 
cardiomegaly and pulmonary congestion.  ECG showed a normal 
sinus rhythm with left ventricular hypertrophy, left 
ventricular strain pattern.  


Given the veteran's positive S3, pulmonary congestion, 
episode similar to PND, and possible onset of congestive 
heart failure, a work-up was done to rule out myocardial 
infarction.  Enzymes were negative for myocardial infarction 
and his ejection fraction was 62%.  His cardiovascular 
symptomatology completely resolved.  He left the hospital 
against medical advice.  

The veteran was hospitalized in February 1994 after shortness 
of breath worsening progressively.  He claimed occasional 
orthopnea and PND as well but the history was "not that sure 
of orthopnea and PND."  It was noted that a recent diagnosis 
of congestive heart failure had been made but the veteran 
left against medical advice and his ejection fraction was 
subsequently 62 percent.  An examination was performed.  
There was trace pitting edema and Velcro-type chest crackles.  
The various heart sounds were described.  ECG was within 
normal limits.  Cranial nerves were normal.  

Chest x-ray showed cardiomegaly with evidence of interstitial 
pneumonitis.  The examiner noted that because of the ejection 
fraction obtained on the prior hospitalization, he doubted 
that there was diastolic dysfunction.  A diagnosis was made 
of possible pneumocystic carinii pneumonia.  

The veteran underwent a VA examination in October 1994.  
Examination of the neck was unremarkable.  Blood pressure was 
130/80 standing.  Examination of the heart and lungs was 
unremarkable. There was trace to 1+ pretibial edema on both 
lower extremities.  Cranial nerves were normal.  The 
assessment was hypertension, rule out early congestive heart 
failure.  ECG showed sinus bradycardia and voltage criteria 
for left ventricular hypertrophy.  

Subsequent treatment records from July 1995 to August 1996 
show ECG and echocardiogram findings consistent with left 
ventricular hypertrophy.  The impression of a November 1995 
ECG was of voltage criteria for left ventricular hypertrophy 
and ST&T wave abnormality.  The reviewing physician 
recommended considering inferolateral ischemia or left 
ventricular hypertrophy.  

A February 1996 ECG showed left ventricular hypertrophy and 
an inferior infarct, the age of which was undetermined. 

The treatment records contain no diagnosis of congestive 
heart failure and only a few references to a history of 
congestive heart failure.  The veteran received numerous 
diagnoses of hypertension including diagnoses of poorly 
controlled hypertension, hypertension with noncompliance, and 
accelerated hypertension.  

A VA report from July 1996 noted that the veteran was to be 
followed for congestive heart failure for two weeks.  An 
echocardiogram was ordered for diagnoses of congestive heart 
failure and hypertension.  The echocardiogram showed mild 
concentric left ventricular hypertrophy with mild left atrial 
enlargement.  Mitral inflow Doppler was felt to have probably 
been influenced by marked bradycardia.  

In August 1996 the veteran was hospitalized at a VA Medical 
Center for a lumbar laminectomy.  A diagnosis of hypertension 
was also made.  It was noted that the veteran had a history 
of congestive heart failure. Examination of the neck, heart, 
lungs and extremities was unremarkable.  During his 
hospitalization, medication for hypertension was adjusted.  

In October 1996 the veteran underwent a VA examination.  The 
neck, heart, lungs and extremities were all unremarkable.  
Congestive heart failure was not diagnosed.  The examiner was 
provided with copies of VA discharge summaries, showing 
hospitalization for congestive heart failure in 1994.  

In his testimony before the Board in March 1998 the veteran 
testified as to the medication he was taking for 
hypertension.  He reported that he received treatment through 
VA for congestive heart failure in 1996.  He stated that he 
was hospitalized again after that.  He thought that it was 
"last year or something."  He did not identify where he was 
hospitalized.  The veteran testified that a doctor told him 
that there was a relationship between taking his blood 
pressure medication, his heart, and fluid in his lungs.  He 
did not identify this person.  

In January 1999 the veteran was notified by letter mailed to 
his address of record that he should identify all medical 
providers, VA and non-VA, inpatient and outpatient that he 
had seen for treatment of cardiovascular disease to include 
congestive heart failure and hypertension with headaches 
since his separation from active duty to the present.  

The same month the RO requested a medical examination for 
hypertension and congestive heart failure by the VA Medical 
Center in Houston, Texas.  The veteran's name, address and 
telephone number were all provided.  A printout of an 
electronic mail message dated in February 1999 noted that the 
veteran failed to report for examinations scheduled on 
February 1, 1999.  The printout contains the notation "no 
one home."  

In a supplemental statement of the case (an SSOC) dated in 
July 1999 the RO reevaluated the issues applying the new 
rating criteria for cardiovascular disorders, and 
specifically, the new rating criteria for hypertension.  The 
prior denial of both claims was continued.  


Criteria

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  



In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102.  


Analysis

The veteran has not submitted competent medical evidence of a 
nexus between a current diagnosis of congestive heart failure 
and service or competent medical evidence that congestive 
heart failure proximately resulted from service-connected 
hypertension or was aggravated by hypertension.  The Board 
has reviewed all of the medical evidence in the claims folder 
and does not find any competent medical evidence of a nexus 
between congestive heart failure and hypertension.  


VA may not rely on its own unsubstantiated medical judgment.  
See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore the Board 
is unable to conclude that an etiological relationship exists 
between hypertension and congestive heart failure in the 
absence of competent medical evidence to that effect.  

In essence, the veteran's claim is based solely on his lay 
opinion that congestive heart failure is proximate to (to 
include aggravated by) service-connected hypertension.  While 
a lay person may report his symptomatology, he does not have 
the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology of a 
disorder.  Assertions as to these matters are therefore not 
presumptively credible.  King, 5 Vet. App. 19, 21.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, 6 Vet. App. 136, 139, the veteran's lay 
opinion is an insufficient basis upon which to find his claim 
well grounded.  Espiritu, 2 Vet. App. 492.  Accordingly, as a 
well-grounded claim must be supported by evidence, not merely 
allegations, Tirpak, 2 Vet. App. 609, 611, the appellant's 
claim for entitlement to service connection for congestive 
heart failure as secondary to hypertension must be denied as 
not well grounded.  

It is noted that the veteran did not attend a VA examination 
that had been ordered to obtain a full medical evaluation of 
his claim, or respond to an inquiry designed to assist him in 
obtaining additional medical records.  Even when there is a 
duty to assist there are limitations on that duty.  When a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b)(1999).  The Court 
has also held that the duty to assist is not boundless and it 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  





Because the veteran has not submitted a well-grounded claim 
for entitlement to service connection, VA is under no 
obligation to assist him in the development of facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a).  
Furthermore, the veteran has failed to cooperate in attempts 
to obtain information necessary to his appeal.  

The Board is cognizant that the Court has held that VA may 
have an obligation under 38 U.S.C.A. § 5103(a) to advise the 
claimant of evidence needed to complete a claim.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996).  The Court has held that 
the section 5103(a) duty requires that, when a claimant 
identifies medical evidence that may complete an application 
but is not in the possession of VA, VA must advise the 
claimant to attempt to obtain that evidence.  Brewer v. West, 
11 Vet. App. 228 (1998).  In this case, the record indicates 
that he has identified no such evidence.

The RO has advised the appellant of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground his claims.  
McKnight, 131 F.3d 1483; Epps, 126 F.3d 1464 (Fed. Cir. 
1997).  

The veteran has stated that he received treatment for 
hypertension but did specifically identify any additional 
treatment for congestive heart failure.  He made reference to 
having understood from a doctor that there was some 
relationship between hypertension, his heart and fluid in his 
lungs but he did not identify who made this statement or 
otherwise provide the necessary information for the records 
to be obtained.  

As the claim for service connection for congestive heart 
failure as secondary to service-connected hypertension with 
headaches is not well grounded, the doctrine of reasonable 
doubt has no application to the veteran's case.  


II. Entitlement to an increased 
evaluation for hypertension with 
headaches

Factual Background

A September 1992 medical record shows the veteran's blood 
pressure was 220/120.  He reportedly was out of medication.  
On re-check after taking Procardia his blood pressure was 
185/100.  In October 1992 his blood pressure was initially 
shown as 200/100.  Additional readings were 180/90 and 
180/92.  No associated symptoms were listed.  

On VA examination in June 1993, blood pressure was 180/100 
sitting, 190/105 standing.  The veteran reported frontal 
headaches lasting from a few hours to three days associated 
with his blood pressure rising or with getting hot.  
Examination of the head was unremarkable.  

During a VA hospitalization from late January to early 
February 1994, blood pressure was listed as 180/90.  The 
veteran had run out of medication.  He was in no apparent 
distress and examination of the head was unremarkable.  No 
particular symptoms were said to be associated with 
hypertension.  On another hospitalization from late February 
to early March of 1994, blood pressure of 126/76 was 
recorded.  Again no particular symptoms were said to be 
associated with hypertension.  

On VA examination in October 1994 the veteran was reported to 
be taking medication for hypertension and his blood pressure 
was 130/80.  The impression was hypertension and rule out 
congestive heart failure.  The examiner did not associate any 
particular symptoms with hypertension.  

A VA record from July 1995 showed a blood pressure reading of 
149/84.  In August 1995 blood pressure was 217/110.  Later in 
the report the blood pressure was listed as 146/76.  No 
particular symptoms were said to be associated with 
hypertension.  

A VA record from November 15, 1995 showed a blood pressure 
reading of 240/140.  With treatment blood pressure was 
lowered to 206/111 and then to 182/86.  The veteran denied 
headaches as well as chest pain, shortness of breath, or 
blurred vision.  On follow-up the next day, blood pressure 
was 165/86.  Farther along in the report a reading of 134/73 
was listed.  The assessment at that time was that there was 
good control.  No other symptoms were said to be associated 
with hypertension.  A report from December 1995 noted blood 
pressure of 195/95.  A repeat test yielded a blood pressure 
reading of 175/90.  No other abnormalities were noted but the 
impression was hypertension, noncompliant.  

In January 1996 the veteran's blood pressure was 219/106.  

In February 1996 the veteran's blood pressure was 220/109.  
It appears that a reading of 241/115 was also obtained.  In 
another record a blood pressure of 235/110 was noted.  The 
impression was accelerated hypertension.  The veteran 
reported mild shortness of breath but examination appeared to 
be normal and no symptoms were specifically associated with 
hypertension.  Another record from February 15, 1996 showed 
treatment with Procardia.  An initial reading of 226/103 was 
made.  On retest, blood pressure was 187/85.  

A March 1996 VA treatment record showed a blood pressure 
reading of 216/121.  In April 1996 the blood pressure was 
220/100.  It appears that after treatment with Procardia the 
blood pressure reduced to 156/81 and 156/80.  Examination 
appeared to be essentially normal otherwise.  During a 
follow-up visit later that month, a blood pressure reading of 
148/84 was obtained.  A few days later, blood pressure was 
measured at 156/90.  

A record from June 1996 noted treatment with Procardia to 
lower blood pressure from 217/129 to 182/111, and from that 
reading to 181/106.  It was noted the veteran reported that 
he had forgotten to take his medication that morning.  He 
denied any chest pain or dizziness.  In August 1996 blood 
pressure was 189/82.  During another visit that month, blood 
pressure was 208/104.  

On VA examination in October 1996 blood pressure was measured 
twice as 200/100.  Examination was otherwise essentially 
normal in its pertinent portions. The diagnosis was 
hypertension, poorly controlled. 


Criteria

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994);  Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

During the pendency of the veteran's appeal, new regulations 
were issued revising the diagnostic criteria for rating 
cardiovascular disorders effective January 12, 1998.  62 Fed. 
Reg. 65207 (Dec. 11, 1997)(codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7101).  





Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the revised regulations, a 20 percent evaluation is 
awarded where there is diastolic pressure of predominantly 
110 or more or systolic pressure of predominantly 200 or 
more.  A 40 percent evaluation is provided where there is 
diastolic pressure of predominantly 120 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, 
hypertension is defined as diastolic pressure of 90 or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160 or greater with a 
diastolic pressure of less than 90.  

Under the prior version of the regulations a 20 percent 
rating was provided where there was diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation was provided for diastolic pressure of 120 
or more and moderately severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective prior to January 12, 1998).  

A note following the diagnostic code provided that for 40 
percent and 60 percent evaluations there should be careful 
attention to diagnosis and repeated blood pressure readings.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  





To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
remanded the case to the RO in July 1998 to give the veteran 
the opportunity to submit additional evidence in support of 
his claim, and to provide an examination to ascertain the 
currently nature and extent of severity of his hypertension 
with headaches.  The veteran did not submit additional 
evidence and failed to report for a scheduled examination.  
The must therefore consider the claim for an increased 
evaluation for hypertension with headaches on the basis of 
the evidence of record.  No further assistance in developing 
the facts pertinent to the claim is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

The Board initially notes that because the regulatory 
criteria for cardiovascular diseases were amended during the 
pendency of the veteran's appeal, he is entitled to 
application of the more favorable criteria.  

From a review of the blood pressure readings in the medical 
reports of record, a little less than half of the diastolic 
blood pressure readings prior to January 12, 1998 are in the 
100 to 110 range (rounding according to convention).  A 
little less than half of the diastolic readings were at 90 or 
thereabout.  Diastolic readings of up to 140 were recorded, 
but only a very small percentage of the readings were at 115 
or higher.  

It is clear that at no time has the veteran's predominant 
diastolic blood pressure been 110, nor has his systolic blood 
pressure been 200 or more; therefore neither the previous nor 
current criteria for the next higher evaluation of 40 percent 
for hypertension with headaches have been met.  Admittedly, 
the veteran's blood pressure has not always been well 
controlled, even with medication.  He has diet restrictions, 
and he has had some high systolic blood pressure readings.  



However, the only factors for consideration in assessing the 
propriety of an evaluation in excess of 20 percent are the 
veteran's diastolic readings and severity of any associated 
symptomatology.  To obtain a 40 percent evaluation a 
predominant diastolic pressure of 120 must be shown.  

As was previously noted, the duty to assist is not boundless 
and it is not a one-way street.  Wood, 1 Vet. App. 190.  The 
veteran did not respond to a request to identify additional 
medical records and he did not report for a VA examination to 
assess the extent of his hypertension.  The examination and 
records would have given the veteran a chance to assert all 
claimed residuals of hypertension to include headaches.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran with the criteria referable to 
assignment of extraschedular evaluations, it did not actually 
discuss the provisions in light of his claim.  


The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service-connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment.  Therefore, there exists no basis upon which 
to refer the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for hypertension with 
headaches.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for congestive heart 
failure as secondary to service-connected hypertension with 
headaches, the appeal is denied.  

Entitlement to an evaluation in excess of 20 percent for 
hypertension with headaches is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







